     Case 3:17-cv-01536-BAS-AGS Document 50 Filed 04/25/19 PageID.795 Page 1 of 7



1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8
9    SECURITIES AND EXCHANGE                              Case No.: 17-cv-1536-L-AGS
     COMMISSION,
10
                                        Plaintiff,        FINAL JUDGMENT OF
11                                                        DEFENDANT AMERICA’S
     v.                                                   STRATEGIC ORE PROPERTIES,
12
                                                          LLC
     CASH CAPITAL, LLC,
13
     AMERICA’S STRATEGIC ORE
14   PROPERTIES, LLC, and
     ROBERT W. WILSON,
15
                                     Defendants.
16
17         The Securities and Exchange Commission having filed a Complaint and Defendant
18
     America’s Strategic Ore Properties, LLC having entered a general appearance; consented
19
20   to the Court’s jurisdiction over Defendant and the subject matter of this action; consented

21   to entry of this Final Judgment without admitting or denying the allegations of the
22
     Complaint (except as to jurisdiction); waived findings of fact and conclusions of law; and
23
24   waived any right to appeal from this Final Judgment:

25                                                   I.
26
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
27
28   permanently restrained and enjoined from violating, directly or indirectly, Section 10(b)

                                                     1
                                                                                  17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 50 Filed 04/25/19 PageID.796 Page 2 of 7



1    of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and
2
     Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
3
     instrumentality of interstate commerce, or of the mails, or of any facility of any national
4
5    securities exchange, in connection with the purchase or sale of any security:
6
               (a)    to employ any device, scheme, or artifice to defraud;
7
               (b)    to make any untrue statement of a material fact or to omit to state a material
8
9              fact   necessary in order to make the statements made, in the light of the
10
               circumstances       under which they were made, not misleading; or
11
               (c)    to engage in any act, practice, or course of business which operates or would
12
13             operate as a fraud or deceit upon any person.
14
               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
15
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
16
17   following who receive actual notice of this Final Judgment by personal service or
18
     otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
19
     other persons in active concert or participation with Defendant or with anyone described
20
21   in (a).
22
                                                     II.
23
               IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
24
25   Defendant is permanently restrained and enjoined from violating Section 17(a) of the
26
     Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of
27
28

                                                      2
                                                                                      17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 50 Filed 04/25/19 PageID.797 Page 3 of 7



1    any security by the use of any means or instruments of transportation or communication
2
     in interstate commerce or by use of the mails, directly or indirectly:
3
               (a)    to employ any device, scheme, or artifice to defraud;
4
5              (b)    to obtain money or property by means of any untrue statement of a material
6
               fact   or any omission of a material fact necessary in order to make the statements
7
               made, in light of the circumstances under which they were made, not misleading;
8
9              or
10
               (c)    to engage in any transaction, practice, or course of business which operates
11
     or                     would operate as a fraud or deceit upon the purchaser.
12
13             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
14
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
15
     following who receive actual notice of this Final Judgment by personal service or
16
17   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
18
     other persons in active concert or participation with Defendant or with anyone described
19
     in (a).
20
21                                                  III.
22
               IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
23
     Defendant is permanently restrained and enjoined from violating Section 5 of the
24
25   Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
26
     applicable exemption:
27
28

                                                      3
                                                                                     17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 50 Filed 04/25/19 PageID.798 Page 4 of 7



1          (a)   Unless a registration statement is in effect as to a security, making use of any
2
                 means or instruments of transportation or communication in interstate
3
                 commerce or of the mails to sell such security through the use or medium of
4
5                any prospectus or otherwise;
6
           (b)   Unless a registration statement is in effect as to a security, carrying or
7
                 causing to be carried through the mails or in interstate commerce, by any
8
9                means or instruments of transportation, any such security for the purpose of
10
                 sale or for delivery after sale; or
11
           (c)   Making use of any means or instruments of transportation or communication
12
13               in interstate commerce or of the mails to offer to sell or offer to buy through
14
                 the use or medium of any prospectus or otherwise any security, unless a
15
                 registration statement has been filed with the Commission as to such
16
17               security, or while the registration statement is the subject of a refusal order
18
                 or stop order or (prior to the effective date of the registration statement) any
19
                 public proceeding or examination under Section 8 of the Securities Act [15
20
21               U.S.C. § 77h].
22
           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
23
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
24
25   following who receive actual notice of this Final Judgment by personal service or
26
     otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
27
28

                                                   4
                                                                                   17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 50 Filed 04/25/19 PageID.799 Page 5 of 7



1    other persons in active concert or participation with Defendant or with anyone described
2
     in (a).
3
                                                  IV.
4
5              IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
6
     Defendant is liable jointly and severally with Defendants Robert W. Wilson and Cash
7
     Capital, LLC for disgorgement of $1,540,000, representing profits gained as a result of
8
9    the conduct alleged in the Complaint, together with prejudgment interest thereon in the
10
     amount of $205,376.25. Defendant shall satisfy this obligation by paying $1,745,376.25
11
     to the Securities and Exchange Commission within 180 days.
12
13             Defendant may transmit payment electronically to the Commission, which will
14
     provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be
15
     made directly from a bank account via Pay.gov through the SEC website at
16
17   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
18
     bank cashier’s check, or United States postal money order payable to the Securities and
19
     Exchange Commission, which shall be delivered or mailed to
20
21             Enterprise Services Center
22             Accounts Receivable Branch
23             6500 South MacArthur Boulevard
24             Oklahoma City, OK 73169
25    and shall be accompanied by a letter identifying the case title, civil action number, and
26
     name of this Court; America’s Strategic Ore Properties, LLC as a defendant in this
27
     action; and specifying that payment is made pursuant to this Final Judgment.
28

                                                   5
                                                                                   17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 50 Filed 04/25/19 PageID.800 Page 6 of 7



1          Defendant shall simultaneously transmit photocopies of evidence of payment and
2
     case identifying information to the Commission’s counsel in this action. By making this
3
     payment, Defendant relinquishes all legal and equitable right, title, and interest in such
4
5    funds and no part of the funds shall be returned to Defendant.
6
           The Commission may enforce the Court’s judgment for disgorgement and
7
     prejudgment interest by moving for civil contempt (and/or through other collection
8
9    procedures authorized by law) at any time after 14 days following entry of this Final
10
     Judgment. Defendant shall pay post judgment interest on any delinquent amounts
11
     pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with any
12
13   interest and income earned thereon (collectively, the “Fund”), pending further order of
14
     the Court.
15
           The Commission may propose a plan to distribute the Fund subject to the Court’s
16
17   approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair
18
     Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall
19
     retain jurisdiction over the administration of any distribution of the Fund. If the
20
21   Commission staff determines that the Fund will not be distributed, the Commission shall
22
     send the funds paid pursuant to this Final Judgment to the United States Treasury.
23
                                                  V.
24
           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
25
26   incorporated herein with the same force and effect as if fully set forth herein, and that
27
     Defendant shall comply with all of the undertakings and agreements set forth therein.
28

                                                   6
                                                                                    17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 50 Filed 04/25/19 PageID.801 Page 7 of 7



1                                                 VI.
2
           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall
3
     retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
4
5    Judgment.
6
7
     Dated: April 25, 2019
8
                                             ____________________________________
9
                                             HON. M. JAMES LORENZ
10                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   7
                                                                                    17-cv-1536-L-AGS
